Exhibit 10.9

MIMEDX GROUP, INC.

2016 EQUITY AND CASH INCENTIVE PLAN

Restricted Stock Agreement

No. of shares

of Restricted Stock: _________

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) dated as of the _____ day of
    , 201___, between MiMedx Group, Inc. (the “Company”) and _________________
(the “Participant”), is made pursuant and subject to the provisions of the
Company’s 2016 Equity and Cash Incentive Plan (the “Plan”), a copy of which is
attached hereto. All terms used herein that are defined in the Plan have the
same meaning given them in the Plan.

1.      Grant of Restricted Stock. Pursuant to the Plan, the Company, on
___________ ____, 201__ (the “Date of Grant”), granted to the Participant,
subject to the terms and conditions of the Plan and subject further to the terms
and conditions set forth herein, this Restricted Stock Award for ______ shares
of Common Stock (the “Shares”). The Shares are nontransferable and forfeitable
until the time they vest and become nonforfeitable as described herein. The
Shares will vest and become nonforfeitable as set forth in Section 2 below.

2.      Vesting of the Shares. Subject to earlier expiration or termination as
provided herein, the Shares will become vested and nonforfeitable as follows:

(a)    Time-Based Vesting. The Shares will become vested and nonforfeitable with
respect to one-third (1/3) of the Shares on the Date of Grant and one-third of
the Shares (rounded to the nearest whole Share) will vest on each of the first
and second anniversaries of the Date of Grant, and with respect to the remaining
Shares on the third anniversary of the Date of Grant, provided the Participant
has been continuously employed by, or providing services to, the Company or an
Affiliate from the Date of Grant until such time(s).

(b)    Change of Control. Notwithstanding the foregoing, upon the occurrence of
a Change of Control, the Shares shall become vested and nonforfeitable at the
time of the Change of Control, provided the Participant has been continuously
employed by, or providing services to, the Company or an Affiliate from the Date
of Grant until the time of the Change of Control.

(c)    Death and Disability. Additionally, if the Participant’s employment with
the Company and its Affiliates is terminated on account of the Participant’s
death or Disability, the Shares shall become vested and nonforfeitable on
termination of the Participant’s employment with the Company and its Affiliates
on account of the Participant’s death or Disability.

3.      Non-Transferability of the Shares.

(a)    Transfer Restrictions. Participant shall not assign or transfer any
Shares while such Shares remain forfeitable, other than by will or the laws of
descent and distribution. No right or interest of Participant or any transferee
in the Shares shall be subject to any lien or any obligation or liability of the
Participant or any transferee.



--------------------------------------------------------------------------------

(b)    Investment Intent. Participant represents and warrants to the Company
that Participant is acquiring the Shares only for investment and without any
present intention to sell or distribute such Shares.

(c)    Securities Law Compliance. Notwithstanding any other provision of this
Agreement or the Plan, the Participant may not sell or otherwise transfer the
Shares unless the sale of the Shares is registered under the Securities Act of
1933, as amended, or unless an exemption from such registration requirement
exists and the Participant provides a prior opinion of counsel acceptable to the
Company as to the existence of such exemption.

(d)    Legend. Participant understands and agrees that the certificate
representing such shares shall bear a restrictive legend as follows: “The shares
represented by this certificate have not been registered under the Securities
Act of 1933, as amended. The shares have been acquired for investment and may
not be offered, sold or otherwise transferred in the absence of an effective
registration statement with respect to the shares or an exemption from the
registration requirement of said act that is then applicable to the shares, as
to which a prior opinion of counsel acceptable to the issuer or transfer agent
may be required.”

(e)    Delivery of Shares. The Company may postpone the delivery of any Shares
provided for under this Agreement for so long as the Company determines to be
necessary or advisable to satisfy the following: (1) the completion or amendment
of any registration of such Shares or satisfaction of any exemption from
registration under any securities law, rule, or regulation; (2) compliance with
any requests for representations; and (3) receipt of proof satisfactory to the
Company that a person seeking such Shares on the Participant’s behalf upon the
Participant’s Disability or upon the Participant’s estate’s behalf after the
death of the Participant, is appropriately authorized. Notwithstanding any other
provision of the Plan or any agreement entered into by the Company pursuant to
the Plan, the Company shall not be obligated, and shall have no liability for
failure, to issue or deliver any Shares under the Plan unless such issuance or
delivery would comply with applicable state and federal securities laws, with
such compliance determined by the Company in consultation with its legal
counsel.

(f)    Stock Holding Requirements. Notwithstanding any other provision of this
Agreement, the shares that vest and become nonforfeitable may not be sold,
transferred or otherwise disposed of until the level of ownership provided in
the Company’s Stock Ownership Guidelines is met, to the extent applicable to the
Participant. All shares of Common Stock acquired hereunder (“net” shares
acquired in case of any net exercise or withholding of shares) shall be subject
to the terms and conditions of the Company’s Stock Ownership Guidelines, as they
may be amended from time to time.

4.      Forfeiture of the Shares. Shares that are not vested and nonforfeitable
pursuant to Sections 2(a), (b) or (c) as of the date of termination of
Participant’s employment by, or provision of services to, the Company and its
Affiliates will be forfeited automatically at the close of business on that date
(immediately upon notice of termination for Cause). In no event may the Shares
become vested and nonforfeitable, in whole or in part, after forfeiture pursuant
to this Section 4.

 

2



--------------------------------------------------------------------------------

5.      Agreement to Terms of the Plan and this Agreement. The Participant has
received a copy of the Plan, has read and understands the terms of the Plan and
this Agreement, and agrees to be bound by their terms and conditions. All
decisions and interpretations made by the Company or the Committee with regard
to any question arising under this Agreement will be binding and conclusive on
the Company and Participant and any other person who has any rights under this
Agreement.

6.      Tax Consequences. The Participant acknowledges (i) that there may be
adverse tax consequences upon acquisition or disposition of the shares of Common
Stock received upon vesting of the Shares and (ii) that Participant should
consult a tax adviser prior to such acquisition or disposition. The Participant
is solely responsible for determining the tax consequences of the Restricted
Stock Award and for satisfying the Participant’s tax obligations with respect to
the Restricted Stock Award (including, but not limited to, any income or excise
tax as resulting from the application of Code Sections 409A or 4999 or related
interest and penalties), and the Company and its Affiliates shall not be liable
if this grant is subject to Code Sections 409A, 280G or 4999. The Company’s
obligation to vest shares of Common Stock is subject to the Participant’s
satisfaction of any applicable federal, state and local income and employment
tax and withholding requirements in a manner and form satisfactory to the
Company. The Committee, to the extent applicable law permits, may allow the
Participant to pay any such amounts (but only for the minimum required
withholding or such other amounts as will not otherwise have negative accounting
consequences) (i) by surrendering (actual or by attestation) shares of Common
Stock that the Participant already owns; (ii) by a cashless exercise though a
broker, (iii) by means of a “net exercise” procedure or (iv) by such other
medium of payment as the Committee in its discretion shall authorize.

7.      Fractional Shares. Fractional shares shall not be issuable hereunder,
and when any provision hereof may entitle the Participant to a fractional share
such fractional share shall be disregarded.

8.      Change in Capital Structure. The Shares shall be adjusted in accordance
with the terms and conditions of the Plan as the Committee determines is
equitably required in the event the Company effects one or more stock dividends,
stock splits, subdivisions or consolidations of shares or other similar changes
in capitalization.

9.      Notice. Any notice or other communication given pursuant to this
Agreement, or in any way with respect to the Shares, shall be in writing and
shall be personally delivered or mailed by United States registered or certified
mail, postage prepaid, return receipt requested, to the following addresses:

 

3



--------------------------------------------------------------------------------

                    If to the Company:   

MiMedx Group, Inc.

1775 West Oak Commons Ct. NE

Marietta, Georgia 30062

Attn: General Counsel

                          If to the Participant:   

 

           

 

           

 

     

10.      Shareholder Rights. While the Shares remain subject to forfeiture in
accordance with this Agreement, Participant shall have all rights of a
stockholder with respect to such Shares, including the right to receive
dividends and vote the Shares; provided, however, that during such period
(i) Participant may not sell, transfer, pledge, exchange, hypothecate or
otherwise dispose of the Shares other than as described above and (ii) the
Company shall retain custody of any certificates evidencing the Shares. In lieu
of retaining custody of any certificates evidencing the Shares, the Shares
granted under the Agreement, may, in the Company’s discretion, be held in escrow
by the Company or reflected in the Company’s books and records, until
Participant’s interest in such Shares becomes vested and nonforfeitable. With
respect to any Shares forfeited under this Agreement, Participant does hereby
irrevocably constitute and appoint the Secretary of the Company or any successor
Secretary of the Company (the “Secretary”) as Participant’s attorney to transfer
the forfeited Shares on the books of the Company with full power of substitution
in the premises. The Secretary shall use such authority to cancel any Shares
that are forfeited under this Agreement.

11.      No Right to Continued Employment or Service. Neither the Plan, the
granting of the Shares nor any other action taken pursuant to the Plan or this
Agreement constitutes or is evidence of any agreement or understanding,
expressed or implied, that the Company or any Affiliate shall retain the
Participant as an employee or other service provider for any period of time or
at any particular rate of compensation.

12.      Binding Effect. Subject to the limitations stated above and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of the Participant and the
successors of the Company.

13.      Conflicts. In the event of any conflict between the provisions of the
Plan and the provisions of this Agreement, the provisions of the Plan shall
govern. All references herein to the Plan shall mean the Plan as in effect on
the date hereof.

14.      Counterparts. This Agreement may be executed in a number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one in the same instrument.

15.      Miscellaneous. The parties agree to execute such further instruments
and take such further actions as may be necessary to carry out the intent of the
Plan and this Agreement. This Agreement and the Plan shall constitute the entire
agreement of the parties with respect to the subject matter hereof.

 

4



--------------------------------------------------------------------------------

16.      Section 409A. Notwithstanding any of the provisions of this Agreement,
it is intended that the Shares be exempt from Section 409A of the Code.
Notwithstanding the preceding, neither the Company nor any Affiliate shall be
liable to the Participant or any other person if the Internal Revenue Service or
any court or other authority have any jurisdiction over such matter determines
for any reason that the Shares are subject to taxes, penalties or interest as a
result of failing to be exempt from, or comply with, Section 409A of the Code.

17.      Section 83(b). The Participant may make an election under Section 83(b)
of the Code to include the Fair Market Value of the Shares in taxable income as
of the Date of Grant. Notwithstanding the foregoing, no such election may be
made unless the Participant makes arrangements that are satisfactory to the
Committee to pay all applicable tax withholdings in cash or cash equivalents or
some other acceptable methodology other than by means of a “net exercise”
procedure.

18.      Compensation Recoupment Policy. Notwithstanding any other provision of
this Agreement, the Participant shall reimburse or return to the Company the
gross number of shares of Common Stock that the Participant received (or would
have received absent a “net exercise” procedure) under this Agreement or, if
greater, the amount of gross proceeds from any earlier sale of any such shares
of Common Stock, plus any other amounts received with respect to this Award, to
the extent any reimbursement, recoupment or return is required under applicable
law or the Company’s Compensation Recoupment Policy or any similar policy that
the Company may adopt.

19.      Governing Law. This Agreement shall be governed by the governing laws
applicable to the Plan.

[Signature Page to Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed the Participant’s signature
hereto.

 

COMPANY:

 

MIMEDX GROUP, INC.

By:     Name:     Title:    

PARTICIPANT:   [Participant’s Name]

 

6